Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission File Number: 1-16349 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 04-3284631 (I.R.S. Employer Identification No.) 230 Broadway E. Lynnfield, Massachusetts 01940 (Address of principal executive offices) (781) 593-8565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares outstanding of our only class of common stock as of November 09, 2007: 6,285,715 Page 1 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 6. EXHIBITS SIGNATURES Page 2 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, March 31, 2007 2007 Assets: Current Assets Cash and cash equivalents $ 5,145,922 $ 5,498,259 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 4,288,752 4,336,234 Note receivable (current) 8,618 8,561 Loans receivable from registered representatives (current) 656,999 470,492 Prepaid income taxes 288,037 35,078 Marketable securities, at market value 129,055 206,530 Investments (short term) 1,437,237 745,315 Prepaid expenses 376,555 482,882 Total Current Assets 12,506,175 11,958,351 Property and equipment, net 1,328,026 1,396,793 Long Term Investments Loans receivable from registered representatives 148,405 191,305 Note receivable 747,617 747,617 Equity investments, at cost 190,000 190,000 Investments 246,005 1,169,606 Cash surrender value life insurance policies 312,943 275,201 1,644,970 2,573,729 Other Assets Other assets 64,545 72,199 Deferred tax asset, net 865,082 889,128 929,627 961,327 Total Assets $ 16,408,798 $ 16,890,200 Liabilities and Stockholders' Equity: Current Liabilities Accounts payable $ 769,512 $ 773,636 Accrued expenses 957,339 1,871,694 Notes payable 13,342 838,358 Unearned revenues 115,350 100,363 Commissions payable 3,346,001 3,049,900 Securities sold, not yet purchased, at market value 782 711 5,202,326 6,634,662 Total Liabilities $ 5,202,326 $ 6,634,662 Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,287,766 issued and 6,283,881 outstanding at September 30,2007; 6,209,421 issued and 6,205,536 outstanding at March 31, 2007 . 62,878 62,094 Additional paid-in capital 9,936,116 9,721,749 Retained earnings 1,194,122 468,506 less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income 43,491 33,324 Total Stockholders' Equity 11,206,472 10,255,538 Total Liabilities and Stockholders' Equity $ 16,408,798 $ 16,890,200 The accompanying notes are an integral part of these consolidated financial statements. Page 3 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Three Months Ended September 30, 2007 2006 Revenues Commission $ 19,967,862 $ 15,289,438 Advisory fees 2,518,253 1,444,068 Other fee income 143,141 129,635 Marketing revenue 234,806 204,533 Other income 221,143 188,245 Total Revenue 23,085,205 17,255,919 Commission and advisory fees expenses 18,827,534 14,140,325 Gross Profit 4,257,671 3,115,594 Operating Expenses: Advertising 428,201 231,797 Communications 336,024 134,633 Total Selling Expenses 764,225 366,430 Compensation and benefits 2,076,612 1,710,572 Regulatory, legal and professional 320,589 730,702 Occupancy 290,276 231,503 Other administrative expenses 323,071 156,296 Interest expense 8,572 7,570 Total Administrative Expenses 3,019,120 2,836,643 Total Operating Expenses 3,783,345 3,203,073 Operating Income (Loss) 474,326 (87,479) Income (loss) before taxes 474,326 (87,479) Provision for income taxes 215,277 82,356 Net Income (Loss) $ 259,049 $ (169,835) Earnings Per Common Share: Basic earnings per common share $0.04 ($0.03) Diluted earnings per common share $0.04 ($0.03) Share Data: Weighted average shares used in basic earnings per common share calculations 6,064,200 6,116,869 Incremental shares from assumed exercise of stock options 394,110 162,814 Weighted average shares used in diluted earnings per common share calculations 6,458,310 6,279,683 See Notes to Condensed Consolidated Financial Statements. Page 4 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS SIX MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Six Months Ended September 30, 2007 2006 Revenues Commission $ 39,675,975 $ 32,748,340 Advisory fees 4,706,537 3,012,497 Other fee income 272,960 196,032 Marketing revenue 729,365 528,947 Other income 449,164 372,275 Total Revenue 45,834,001 36,858,091 Commission and advisory fees expenses 37,152,948 29,955,545 Gross Profit 8,681,053 6,902,546 Operating Expenses: Advertising 695,694 501,424 Communications 515,027 200,401 Total Selling Expenses 1,210,721 701,825 Compensation and benefits 4,057,203 4,426,597 Regulatory, legal and professional 926,893 1,933,042 Occupancy 595,387 465,509 Other administrative expenses 574,683 488,899 Interest expense 34,216 15,602 Total Administrative Expenses 6,188,382 7,329,649 Total Operating Expenses 7,399,103 8,031,474 Operating Income (Loss) 1,281,950 (1,128,928) Income (loss) before taxes 1,281,950 (1,128,928) Provision (Benefit) for income taxes 556,334 (361,471) Net Income (Loss) $ 725,616 $ (767,457) Earnings Per Common Share: Basic earnings per common share $0.12 ($0.13) Diluted earnings per common share $0.11 ($0.13) Share Data: Weighted average shares used in basic earnings per common share calculations 6,059,619 5,874,301 Incremental shares from assumed exercise of stock options 400,675 153,177 Weighted average shares used in diluted earnings per common share calculations 6,460,294 6,027,478 See Notes to Condensed Consolidated Financial Statements. Page 5 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY SIX MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Common Amount Additional Comprehensive Retained Treasury Accumulated Stock Paid-In Income Earnings Stock Other Shares Capital (Deficit) Comprehensive Total Income (Loss) Balance at April 01, 2006 5,794,246 $ 57,942 $ 8,740,780 - $ 1,797,789 $ (30,135) $ 19,707 $ 10,586,083 Stock based compensation 345,439 3,455 756,376 759,831 Comprehensive income: Net (loss) (767,457) (767,457) Other Comprehensive Income: Unrealized gain on securities: Unrealized holding gains arising during period no tax effect 2,761 No reclassification adjustment required - Other Comprehensive Income 2,761 2,761 Comprehensive Income (764,696) (764,696) Dividend payment to shareholders (245,218) (245,218) Balance at September 30,2006 6,139,685 $ 61,397 $ 9,497,156 - $ 785,114 $ (30,135) $ 22,468 $ 10,336,000 Balance at April 01, 2007 6,209,421 $ 62,094 $ 9,721,749 - $ 468,506 $ (30,135) $ 33,324 $ 10,255,538 Stock based compensation 78,345 784 214,367 215,151 Comprehensive income: Net income 725,616 725,616 Other Comprehensive Income: Unrealized gain on securities: Unrealized holding gains arising during period no tax effect 10,167 No reclassification adjustment required - Other Comprehensive Income 10,167 10,167 Comprehensive Income 735,783 735,783 Balance at September 30,2007 6,287,766 $ 62,878 $ 9,936,116 - $ 1,194,122 $ (30,135) $ 43,491 $ 11,206,472 See Notes to Condensed Consolidated Financial Statements. Page 6 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Six Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 725,616 $ (767,457) Adjustments to reconcile net income (loss) to net cash Provided by (used in) operating activities: Depreciation and amortization 187,167 135,050 Amortization U.S. Treasury Bills (2,866) (6,016) Change in deferred taxes 24,046 (355,620) Share-Based Compensation 170,064 662,144 Market adjustment Cash surrender value life insurance policy (1,299) 1,737 Stock-option compensation - 75,033 Change in marketable securities 77,546 (65,621) Gain on investment (5,288) (199) Change in operating assets and liabilities: Accounts receivable 47,482 681,621 Prepaid expenses and other assets 113,981 17,943 Prepaid income taxes and payable (252,959) (366,071) Loans receivable from registered representatives (143,607) (62,999) Accounts payable (4,124) (147,503) Accrued expenses (914,355) 271,903 Commissions payable 296,101 (269,775) Unearned revenues 14,987 (1,228) Net cash provided by (used in) operating activities 332,492 (197,058) Cash flows from investing activities: Purchases of property and equipment (118,400) (398,595) (Payments) Cash Surrender Value life insurance policy (36,443) (53,111) Investments in U.S.Treasury Notes, Bills 250,000 (1,977,751) Changes in Note Receivable (57) (57) Net cash provided by (used in) investing activities 95,100 (2,429,514) Page 7 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED SEPTEMBER 30, 2(CONTINUED) (UNAUDITED) Six Months Ended September 30, 2007 2006 Cash flows from financing activities: Payment of Note Payable $ (825,016) $ (82,509) Payment of dividends - (245,218) Exercise of stock options 45,087 22,654 Net cash used in financing activities (779,929) (305,073) Net Decrease in cash and cash equivalents (352,337) (2,931,645) Cash and cash equivalents, at the beginning of the period 5,498,259 7,718,682 Cash and cash equivalents, at the end of the period $ 5,145,922 $ 4,787,037 Supplemental disclosures of cash flow information: Interest paid $ 34,216 $ 15,602 Income taxes paid $ 780,025 $ 360,7 00 See Notes to Condensed Consolidated Financial Statements. Page 8 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1. ORGANIZATION, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES ORGANIZATION: Incorporated in July 1995, Investors Capital Holdings, Ltd. ("ICH") is a financial services holding company that operates in two segments of the financial services industry through its subsidiaries, Investors Capital Corporation (ICC) (doing business as Investors Capital Advisors, ICA, as a registered investment advisor), Eastern Point Advisors, Inc. (EPA), ICC Insurance Agency, Inc. and Investors Capital Holdings Securities Corporation (ICH Securities). These two segments comprise (1) broker-dealer services in support of Brokerage in securities, including provision of market information, internet on-line Brokerage, portfolio tracking and records management, and (2) investment advisory services including asset management. These products and services are offered throughout the United States primarily through our network of independent registered representatives. ICH Securities was formed in March 2005 to hold cash, cash equivalents, interest income and dividend income for ICH. BASIS OF PRESENTATION: The accompanying unaudited condensed consolidated financial statements of Investors Capital Holdings, Ltd. and its subsidiaries (the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q. In the opinion of management, these financial statements contain all of the adjustments necessary for a fair presentation of the results of these interim periods. Certain footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted, although the Company believes the disclosures in these financial statements are adequate to make the information presented not misleading. Operating results for the three-month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending March 31, 2008. The balance sheet at March 31, 2007 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by GAAP for complete financial statements. These unaudited condensed consolidated financial statements should be read in conjunction with the Company's annual audited financial statements included in the Company's report on Form 10-K for the fiscal year ended March 31, 2007 filed with the Securities and Exchange Commission (the SEC). USE OF ESTIMATES AND ASSUMPTIONS: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. RECLASSIFICATIONS: Certain amounts in the prior periods have been reclassified to remain consistent with the current fiscal year financial statement presentation. SIGNIFICANT ACCOUNTING POLICIES: Revenue Recognition Company revenue recognition policies are summarized below. These policies are maintained in compliance with SEC Staff Accounting Bulletin ("SAB") 104 "Revenue Recognition in Financial Statements". Mutual Funds/Variable Annuities . Revenue from the sale of mutual funds and variable annuities is recognized as of the date the check and application is accepted by the investment company. Page 9 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Brokerage. The Company earns commissions through stock purchase and sale transactions, mutual fund purchases, government and corporate bonds transactions, fee-based managed accounts and ticket charges. The Company also earns revenue in the form of 12b-1 fees and interest on account balances. The earnings process is substantially complete at trade date in accordance with the rules of the Financial Industry Regulatory Authority (FINRA) and the SEC. The Company also receives credit for clearing charge adjustments that are netted against any clearing charges the Company may incur for the period. These adjustments are recognized as income in the period received unless otherwise noted by the clearing firm. Unrealized gains and losses are recorded at the time that the Company reconciles its brokerage positions with the market value. The unrealized gains or losses are adjusted to market until the position is settled or the trade is cancelled. Advisory Fees. Our managed accounts advisory fees are based on the amount of assets managed per agreement between the adviser and the advisers client. These revenues are recorded quarterly as and when billed, and any portion remaining uncollected at the end of the subsequent quarter is charged against earnings at that time. The Company ceased providing advisory services to mutual funds effective October 18, 2005. Prior thereto, advisory fees relating to the management of mutual funds were based on average daily net fund assets as specified in the Companys advisory agreement and disclosed in the funds prospectuses. These fees were recognized monthly based on the fund trustees administrative fee report detailing the amounts that were earned for the month. The Company elected to waive certain of these fees to allow for one of the funds to maintain its ceiling on administrative expenses. Per agreement with the trustee of the funds, the waived fees were subject to a three-year recovery period, at the end of which any uncollected fees were permanently waived and, consequently, charged against earnings. The Companys successor as fund adviser has agreed to pay to the Company all such waived amounts with interest. See Note 5. Note Receivable. Administration Fees. Administration fees for services rendered to the Companys representatives respecting annual FINRA license renewals and E&O insurance are recognized as revenue upon registration of the representative with FINRA and listing of the registered representative with the E&O insurance carrier. The funds received from the registered representative are initially recorded as unearned revenue. The amounts, if any, collected in excess of the E&O insurance premium and/or fees due FINRA are recognized as revenue. Fees collected to maintain books and records are deferred and recognized ratably throughout the year. Marketing Revenue. Revenue from marketing associated with product sales is recognized quarterly based on production levels. Marketing event revenues are recognized at the commencement of the event offset by its costs. Accounts Receivable  Allowance for Doubtful Accounts Our policies for determining whether a receivable is considered uncollectible are as follows: Loans to representatives . We perform periodic credit evaluations and provide allowance based on our assessment of specifically identified unsecured receivables and other factors, including the representative's payment history. Once it is determined that it is both probable that a loan has been impaired and the amount of loss can reasonably be estimated, the portion of the loan balance estimated to be uncollectible is so classified and written off. See Note 6. Loans to Representatives. Advisory fees from mutual funds. Effective October 18, 2005, the Company no longer provides advisory services to mutual funds. Prior thereto, as disclosed in the respective mutual funds' prospectuses, the Company attempted to recoup waived advisory service fees within a three-year period. If management believed that the likelihood of collecting such a receivable within the three-year period was doubtful, the Company provided for an allowance. Determinations whether to write off such fees were made annually. By agreement, the Company is entitled to payment of all uncollected waived advisory fees by the successor fund adviser. Trade receivables . As prescribed by the SEC, trade receivables usually settle within three days. If a trade error results, the Company pursues remedies to collect on the trade error. The Company does not record a receivable resulting from a trade error that is in litigation or whose outcome is otherwise not reasonably determinable. In such a case, the Company applies any proceeds from settlements or insurance against any trade losses incurred. Page 10 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Income Taxes The Company provides for income taxes at the end of each interim period based on the estimated effective tax rate for the full fiscal year. Cumulative adjustments to the tax provision are recorded in the interim period in which a change in the estimated annual effective rate is determined. The Company adopted FIN 48 during the fiscal quarter ended June 30, 2006. After analysis conducted by management and consultants as to the financial impact FIN 48 will have on the Companys financials, the Company has concluded that FIN 48 will not have a material impact on its financials. RECENTLY ISSUED ACCOUNTING STANDARDS: In June 2006, the Emerging Issues Task Force issued EITF 06-5, "Accounting for Purchases of Life Insurance -Determining the Amount That Could Be Realized in Accordance with The Financial Accounting Standards Board (FASB) Technical Bulletin No. 85-4, Accounting for Purchases of Life Insurance". This EITF discusses whether a policyholder should consider any additional amounts included in the contractual terms of the insurance policy other than the cash surrender value in determining the amount that could be realized under the insurance contract in accordance with Technical Bulletin 85-4 and whether a policyholder should consider the contractual ability to surrender all of the individual-life policies (or certificates in a group policy) at the same time in determining the amount that could be realized under the insurance contract in accordance with Technical Bulletin 85-4. The Task Force reached a tentative conclusion that EITF 06-5 should be effective for fiscal years beginning after December 15, 2006. The Company is currently evaluating the impact, if any, of EITF 06-5 on its consolidated financial statements. In September 2006, the FASB issued Statement of Financial Accounting StandardsNo. 157, "Fair Value Measurements" ("SFAS No. 157"). This new standard provides guidance for using fair value to measure assets and liabilities. The FASB believes SFAS No. 157 also responds to investors' requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. SFAS No. 157 applies whenever other standards require or permit assets or liabilities to be measured at fair value but does not expand the use of fair value in any new circumstances. SFAS No. 157 will become effective for the Company as of January 1, 2008. The Company is continuing to evaluate the provisions of this standard and is not certain of the potential impact at this time. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities ("SFAS No. 159"), which provides companies with an option to report selected financial assets and liabilities at fair value. The objective of SFAS No. 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. SFAS No. 159 establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities and to more easily understand the effect of the companys choice to use fair value on its earnings. SFAS No. 159 also requires entities to display the fair value of the selected assets and liabilities on the face of the balance sheet. SFAS No. 159 does not eliminate disclosure requirements of other accounting standards, including fair value measurement disclosures in SFAS No. 157. This Statement is effective as of the beginning of an entitys first fiscal year beginning after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of Statement No. 157. Adoption of SFAS No. 159 is not expected to have a material impact on the Companys results of operations or financial position. NOTE 2. SEGMENT INFORMATION The Company makes disclosures about products and services, geographic areas, and major customers in accordance with SFAS No. 131, "Disclosures about Segments of an Enterprise and Related Information." The Company evaluates performance based on profit and loss from operations after income taxes. The Company accounts for inter-segment services and transfers as if the services or transfers were to third parties, that is, at current market prices. The Company's reportable segments are strategic business units that offer different services. They are managed separately because each business requires distinct marketing strategies and varied technological and operational support. The Company's reportable segments include broker/dealer and related services offered through ICC and asset management (investment advisory) services offered through ICA and EPA. ICC earns commissions as a broker for its customers in the purchase and sale of securities on major exchanges and other public markets. Asset management services generate recurring annual revenue from fees received on the management of customer accounts. EPA provided asset management and portfolio design services to two mutual funds until October 18, 2005, and provided money management services to a variety of investors through March 2006. ICAs primary mission is to offer clients investment advisory and asset management procedures grounded on sound investment principles of asset allocation, Page 11 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 performance monitoring and portfolio rebalancing. To improve efficiency, EPA transitioned the bulk of its advisory services business to ICA over the 2 ½ year period ended March 31, 2006. Subsequent EPA operations have been limited to providing third-party advisory services and easing the conversion of representatives to ICAs investment advisory programs. Under the guidelines of FAS No.131 Disclosures about Segments of an Enterprise and Related Information, commencing with the quarter ended December 31, 2005, management reports its segments on a management approach whereby our business is presented in segments reflecting the way we make operating decisions and assess performance. Accordingly, ICA is now reported as part of the asset management services segment. Segments are currently reported based upon the services provided, whereas they were previously segmented according to legal entity. In presenting segment data, all corporate overhead items are allocated to the segments, and inter-segment revenue, expense, receivables and payables are eliminated. Currently it is impractical to report segment information using geographical concentration. Assets are allocated among ICH and its subsidiaries based upon legal ownership and the services provided. Total period-end assets are presented in this Note 2 on a stand-alone basis, i.e., without inter-company eliminations. Corporate items and eliminations are presented in the following table for the purpose of reconciling the stand-alone asset amounts to total consolidated assets. September 30, 2007 2006 Inter-company eliminations $ (842,381) $ (1,136,748) Deferred income taxes (3,200) (24,013) Income Taxes (512,697) (353) Total Corporate items and eliminations $ (1,358,278) $ (1,161,114) Page 12 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Segment reporting is as follows: Quarter Ended September 30, 2007 2006 Non-interest revenues: ICC brokerage services $ 20,268,719 $ 15,604,117 EPA, ICA asset management services 2,598,044 1,463,557 Total $ 22,866,763 $ 17,067,674 Revenues from transactions with other operating segments: ICC brokerage services $ 401,339 $ 335,128 EPA, ICA asset management services 50,727 34,686 Total $ 452,066 $ 369,814 Interest and dividend income,net: ICC brokerage services $ 180,159 $ 141,382 EPA, ICA asset management services 15,091 14,522 ICH 1,407 229 ICH Securities 21, 32,112 Total $ 218,442 $ 188,245 Depreciation and amortization expenses: ICC brokerage services $ 93,406 $ 74,017 EPA, ICA asset management services 690 690 Total $ 94,096 $ 74,707 Income tax provision: ICC brokerage services $ 6,142 $ 130,458 EPA, ICA asset management services 199,071 (56,120) ICH 10,064 8,018 Total $ 215,277 $ 82,356 Income (loss) : ICC brokerage services $ 5,974 $ (330,169) EPA, ICA asset management services 239,507 154,690 ICH (8217) (26,468) ICH Securities 21,785 32,112 Total $ 259,049 $ (169,835) Period end total assets: ICC brokerage services $ 11,976,116 $ 9,278,448 EPA, ICA asset management services 1,389,455 1,401,080 ICH 2,405,523 1,934,821 ICH Securities 1,995,982 3,144,628 Corporate items and eliminations (1,358,278) (1,161,114) Total $ 16,408,798 $ 14,597,863 Page 13 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Six Months Ended September 30, 2007 2006 Non-interest revenues: ICC brokerage services $ 40,536,393 $ 33,438,474 EPA, ICA asset management services 4,851,145 3,055,779 Total $ 45,387,538 $ 36,494,253 Revenues from transactions with other operating segments: ICC brokerage services $ 707,892 $ 1,371,441 EPA, ICA asset management services 84,788 137,934 Total $ 792,680 $ 1,509,375 Interest and dividend income,net: ICC brokerage services $ 372,603 $ 271,985 EPA, ICA asset management services 28,686 32,524 ICH 1,841 455 ICH Securities 43,333 58,874 Total $ 446,463 $ 363,838 Depreciation and amortization expenses: ICC brokerage services $ 185,786 $ 133,669 EPA, ICA asset management services 1,381 1,381 Total $ 187,167 $ 135,050 Income tax provision (benefit): ICC brokerage services $ 223,905 $ (676,782) EPA, ICA asset management services 338,397 295,994 ICH (5,968) 19,317 Total $ 556,334 $ (361,471) Income (loss) : ICC brokerage services $ 303,875 $ (1,098,155) EPA, ICA asset management services 430,104 309,839 ICH (51,696) (37,995) ICH Securities 43,333 58,854 Total $ 725,616 $ (767,457) Period end total assets: ICC brokerage services $ 11,976,116 $ 9,278,448 EPA, ICA asset management services 1,389,455 1,401,080 ICH 2,405,523 1,934,821 ICH Securities 1,995,982 3,144,628 Corporate items and eliminations (1,358,278) (1,161,114) Total $ 16,408,798 $ 14,597,863 NOTE 3. LITIGATION The Company typically is involved with various judicial, regulatory and arbitration proceedings concerning matters arising in connection with the conduct of its business. Massachusetts Proceedings By administrative complaint dated November 16, 2005, the Securities Division of the Secretary of the Commonwealth of Massachusetts brought an adjudicatory proceeding against the Company alleging violation of supervisory obligations under state securities laws in connection with certain past sales of equity-indexed annuities by a few independent representatives. In settling these proceedings on December 19, 2006, the Company agreed, among other things: to pay a $0.5 million administrative fine, to offer to reimburse losses and costs incurred by Massachusetts persons aged 75 or older in connection with the surrender, no later than December 31, 2007, of any equity-indexed annuities purchased through ICC or its representatives during 2004 or 2005, and to offer an additional payment to ensure that no amount invested in a surrendered EIA yielded less than 3%; and to pay an additional administrative fine equal to the extent, if any, that ICCs surrender-related payments total less than $0.5 million. Page 14 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 The Company does not anticipate, although there can be no assurances, that the total of said payments will exceed $1 million, of which $0.77 million had been expended as of September 30, 2007. Other Proceedings At September 30, 2007, the Company wasa co-defendant in various legal proceedings other than the Massachusetts Proceedings. Management believes, based on currently available information, that the results of such proceedings, in the aggregate, will not have a material adverse effect on the firm's financial condition. The Company has Errors and Omissions ("E&O") insurance to protect itself from potential damages and/or legal costs associated with the majority of aforementioned lawsuits and, as a result, in the majority of cases the Companys exposure is limited to between $75,000 and $100,000 per case, subject to policy limitations and exclusions. In accordance with FASB Statement No. 5, "Accounting for Contingencies", the Company had accrued expenses of approximately $0.68 million for the quarter ended September 30, 2007 related to legal fees and estimated probable settlement costs relating to the Company's defense in various lawsuits. NOTE 4. STOCK BASED COMPENSATION On April 1, 2006, the Company adopted SFAS No. 123(R),  Share-Based Payment  , which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair value over the requisite service period. The adoption of this statement did not have a material impact on the Companys consolidated financial statements for prior periods because the Company adopted the fair value recognition provisions of SFAS No. 123 effective September 28, 2002 using the modified prospective application transition method within the provisions of SFAS No. 148, Accounting for Stock-Based Compensation - Transition and Disclosure. Stock Options Prior to the adoption of SFAS 123(R), the Company had granted options and had reported as a footnote disclosure the pro forma effect if we had reported an expense under the guidelines of SFAS No. 123. There was no stock option expense for the quarters ended September 30, 2007 and 2006. The pro forma expense calculated using the Black-Scholes option pricing model did not exceed the cumulative expense previously disclosed in the Companys report on Form 10-K for the fiscal year ended March 31, 2005. The following is a summary of the status of the Company's employee and director fixed stock options as of September 30, 2007 and 2006: Employee Fixed Options 2007 2006 Weighted-Average Weighted-Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year 153,332 $1.02 $ 153,332 $1.02 Granted - - Forfeited - - Exercised - - Reclassified(non-employee) - - Outstanding at quarter end 153,332 $1.02 153,332 $1.02 Options exercisable at quarter-end 153,166 $ 152,500 Weighted-average fair value of options granted during the year $ - $ - Page 15 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 The following assumptions were applied to employee options for the quarters ended September 30, 2007 and September 30, 2006. 2007 2006 Dividend 0.00% 0.19% Volatility 23% 48% Risk-free interest rate 3.81% 4.84% Expected Life in years 0.25 1.25 The following table summarizes information about employee and directors' fixed stock options outstanding as of September 30, 2007: Options Outstanding Options Exercisable Weighted-Average Range Of Number Remaining Number Weighted-Average Exercise Prices Outstanding Exercise Price Exercisable Exercise Price $1.00 150,000 No Stated Maturity $1.00 150,000 $1.00 $1.91 3,332 0.25 $1.91 3,166 $1.91 153,332 0.25 $1.02 153,166 $1.02 Restricted Stock Under the 2005 Equity Incentive Plan (the Plan) the Company is authorized to grant shares of ICH common stock to employees, directors, officers, representatives and other key individuals. Grants under the Plan may be made in connection with initial employment or under various retention plans and, to date, have subjected unvested options and shares to forfeiture in the event of termination other than for death, disability or retirement. The compensation cost associated with these stock grants is recognized over the vesting period of the shares and is calculated as the market value of the shares on the date of grant. The following activity occurred during the three and six months period ended September 30, 2007: THREE MONTHS ENDED SEPTEMBER 30, 2007 Shares Weighted Ave Stock Price Weighted Average Vested Life Fair Value $ Non-vested at July 1, 2007 194,594 $4.04 3.49 yrs. $786,160 Granted 27,200 $4.90 $133,280 Vested 25,673 $4.43 $113,731 Canceled (1,133) $4.90 $(5,552) Non-vested at September 30, 2007 194,988 $4.11 3.03 yrs. $801,401 SIX MONTHS ENDED SEPTEMBER 30, 2007 Shares Weighted Ave Stock Price Weighted Average Vested Life Fair Value $ Non-vested at April 1, 2007 181,729 $3.95 3.8 yrs. $717,830 Granted 57,200 $274,560 Vested 40,120 $172,516 Canceled (3,821) $(18,379) Non-vested at 3.03 yrs. September 30, 2007 194,988 $4.04 $787,752 The Companys net income for the three months ended September 30, 2007 includes $78,696 of compensation costs related to the Companys grants of restricted stock to employees, and $31,422 for grants to independent representatives, under the Plan. Page 16 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 The Companys net loss for the three months ended September 30, 2006 includes $30,797 of compensation costs related to the Companys grants of restricted stock to employees, and $7,322 for grants to independent representatives, under the Plan. For the six months ended September 30, 2007 the compensation costs related to this plan includes $109,493 to employees and $60,571 for grants to independent representatives, under the Plan. For the six months ended September 30, 2006 the compensation costs related to this plan includes $587,992 to employees and $74,122 for grants to directors, consultants and independent representatives. As of September 30, 2007, there was $801,401 of total unrecognized compensation cost related to grants under the Plan. These costs are expected to be recognized over a weighted average period of approximately 3.03 years. The total fair value of shares vested under this plan during the three months ended September 30, 2007 was $113,731. As of September 30, 2006, there was $644,921 of total unrecognized compensation cost related to grants under the Companys Equity Incentive Plan. These costs are expected to be recognized over a weighted average period of approximately 4.40 years. The total fair value of shares vested under this plan during the three months ended September 30, 2006 was $662,515. NOTE 5 - NOTE RECEIVABLE On October 24, 2005, the Company entered into a definitive agreement (the Transition Agreement) with Dividend Growth Advisors, LLC (DGA). Pursuant to the Transition Agreement, the Company agreed to terminate its Investment Advisory Agreement with Eastern Point Advisors Funds Trust (the Trust) effective October 18, 2005 to permit the appointment by the Trust of DGA to supersede the Company as the Trusts investment adviser. The Company had served since 1999 as Investment Adviser for the Funds, which are sponsored by the Trust, and DGA had provided investment advisory services to the Trust since 2004 pursuant to a subcontract with the Company. DGA entered into a new advisory agreement directly with the Trust. Under the terms of the Transition Agreement and an associated promissory note, the receivable owed by the Funds to the Company was assigned to DGA, and DGA agreed to pay the Company an amount equal to the total of all fees that the Company had waived or remitted to a fund in the Trust through October 18, 2005. In addition, DGA has agreed to pay the Company 10 basis points on the assets raised by the Companys broker dealer ICC at the effective time of transition, October 18, 2005 subject to mark to market adjustments. These fees are to be paid to the Company on a quarterly basis. Although these payments are part of the agreement between DGA and the Trust, they are not part of the terms of the note and are deemed totally separate. The note provides for a principle amount of $747,617, quarterly payments of interest accruing thereon at a 5.5% annual rate, and a full payment on or before October 31, 2010. Prepayments are permitted without penalty. NOTE 6  LOANS TO REGISTERED REPRESENTATIVES ICC has granted loans to certain registered representatives with the stipulation that the loans will be forgiven if the representatives remain licensed with the Company for an agreed upon period of time, generally one to five years, and/or meet specified performance goals. Upon forgiveness, the loans are charged to commission expense for financial reporting purposes. There were no loans charged to commission expense for the quarters ended September 30, 2007 and 2006. Other loans to registered representatives are not subject to a forgiveness contingency. These loans, as well as loans that have not met the forgiveness contingency, are repaid to the Company by deducting a portion of the representatives commission payouts throughout the commission cycle until the loans are paid off. Interest charged on these loans to representatives range from 3% to 8% per annum. The Company writes off any loans that are deemed uncollectible after performing periodic credit evaluations. There were no loans written off to commission expense for the quarters ended September 30, 2007 and 2006. For further detail, please refer to Note 1 - Accounts Receivable- Allowance for Doubtful Accounts. Page 17 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 September 30, March 31, 2007 2007 Forgiveable Loans $ 439,817 $ 331,023 Other Loans 365,587 330,774 Total Loans $ 805,404 $ 661,797 NOTE 7 - INVESTMENTS Securities that are not readily marketable include investment securities (a) for which there is no market on a securities exchange or no independent publicly quoted market, (b) that cannot be publicly offered or sold unless registration has been effected under the Securities Act of 1933, or (c) that cannot be offered or sold because of other arrangements, restrictions, or conditions applicable to the securities or to the Company. The Company has not exercised significant influence over these equity investments; accordingly, these investments were recorded as of September 30, 2007 and March 31, 2007 at the Companys cost of $190,000 pursuant to Accounting Principles Board No. 18 "The Equity Method of Accounting for Investments in Common Stock" (APB No. 18). As of September 30, 2007, the Company had investments in U.S. Treasury Notes being held to maturity in accordance with SFAS No. 115, Accounting for Certain Investments in Debt and Equity Securities. These investments are presented at an amortized value as follows: SEPTEMBER 30, 2007 Purchase Date Purchase Price Interest Rate /Maturity Date /Coupon Date Face Value Amortized Cost Interest Date 7/12/2006 $ 242,745 US TREAS NOTES 3.000% 11/15/07 B/E DTD 11/15/02 N/C $ 250,000 $ 249,389 May 15, Nov 15 7/12/2006 248,525 US TREAS NOTES 4.875% 04/30/08 B/E DTD 04/30/06 N/C 250,000 249,516 Apr 30, Oct 31 7/12/2006 249,727 US TREAS NOTES 5.125% 06/30/08 B/E DTD 06/30/06 N/C 250,000 249,952 Jun 30, Dec 30 9/28/2006 250,732 US TREAS NOTES 4.875% 08/31/08 B/E DTD 08/31/06 N/C 250,000 250,341 Feb 28, Aug 28 11/3/2006 242,461 US TREAS NOTES 3.125% 10/15/08 B/E DTD 10/15/03 N/C 250,000 246,005 Apr 15, Oct 15 $ 1,234,189 Balance at September 30, 2007 $ 1,250,000 $ 1,245,203 MARCH 31, 2007 Purchase Date Purchase Price Interest Rate /Maturity Date /Coupon Date Face Value Amortized Cost Interest Date 7/12/2006 $ 242,745 US TREAS NOTES 3.000% 11/15/07 B/E DTD 11/15/02 N/C $ 250,000 $ 246,594 May 15, Nov 15 7/12/2006 246,650 US TREAS NOTES 3.625% 04/30/07 B/E DTD 04/30/05 N/C 250,000 249,695 Apr 30, Oct 31 7/12/2006 246,035 US TREAS NOTES 3.625% 06/30/07 B/E DTD 06/30/05 N/C 250,000 249,025 Jun 30, Dec 30 7/12/2006 248,525 US TREAS NOTES 4.875% 04/30/08 B/E DTD 04/30/06 N/C 250,000 249,088 Apr 30, Oct 31 7/12/2006 249,727 US TREAS NOTES 5.125% 06/30/08 B/E DTD 06/30/06 N/C 250,000 249,865 Jun 30, Dec 30 9/28/2006 250,732 US TREAS NOTES 4.875% 08/31/08 B/E DTD 08/31/06 N/C 250,000 250,520 Feb 28, Aug 28 11/3/2006 242,461 US TREAS NOTES 3.125% 10/15/08 B/E DTD 10/15/03 N/C 250,000 244,055 Apr 15, Oct 15 $ 1,726,875 Balance atMarch 31, 2007 $1,750,000 $ 1,738,842 On September 08, 2006, The Eastern Point Advisors Capital Appreciation Fund merged with The Eastern Point Advisors Rising Dividend Fund to become The Rising Dividend Growth Fund. As of September 30, 2007 the Company held a 0.24% ownership interest in The Rising Dividend Growth Fund, which had a fair market value of $188,039. At March 31, 2007 this investment had a fair market value of $176,079 which represented a 0.30% ownership interest. The Company has invested in a $250,000 face amount Certificate of Deposit with a stated date of maturity as of November 16, 2007 with a coupon rate of 5.25% . The Company is holding this investment to maturity. The Company had not invested in this Certificate of Deposit until after March 31, 2007. Page 18 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management's discussion and analysis reviews our consolidated financial condition as of September 30, 2007 and March 31, 2007, the consolidated results of operations for the 3 and 6 months ended September 30, 2007 and 2006 and, where appropriate, factors that may affect future financial performance. The discussion should be read in conjunction with the consolidated financial statements and related notes, included elsewhere in this Form 10-Q. Unless context requires otherwise, as used in this Managements Discussion and Analysis (i) the current period means the 3 or 6 months ended September 30, 2007, (ii) the prior period means the 3 or 6 months ended September 30, 2006, (iii) an increase and decrease compares the current period to the prior period, and (iv) all non-comparative amounts refer to the current period. FORWARD-LOOKING STATEMENTS The statements, analysis, and other information contained herein relating to trends in our operations and financial results, the markets for our products, the future development of our business, and the contingencies and uncertainties to which we may be subject, as well as other statements including words such as "anticipate," "believe," "plan," "estimate," "expect," "intend," "will," "should," "may," and other similar expressions, are "forward-looking statements" under the Private Securities Litigation Reform Act of 1995. Such statements are made based upon management's current expectations and beliefs concerning future events and their effects on the Company and are subject to many risks and uncertainties. Our actual results may differ materially from the results anticipated in these forward-looking statements. Readers are directed to discussions of risks and uncertainties that may be found in this report and other documents filed by the Company with the United States Securities and Exchange Commission. We specifically disclaim any obligation to update or revise any forward-looking information, whether as a result of new information, future developments or otherwise. OVERVIEW We are a financial services holding company that, through our subsidiaries, provides brokerage, investment advisory, insurance and related services. We operate in a highly regulated and competitive industry that is influenced by numerous external factors such as economic conditions, marketplace liquidity and volatility, monetary policy, global and national political events, regulatory developments, competition, and investor preferences. Our revenues and net earnings may be either enhanced or diminished from period to period by such external factors. OUR BUSINESS The Company operates primarily through its subsidiary ICC in the broker-dealer segment and, doing business as ICA, the investment advisory segment of the financial services industry. Broker-Dealer Services The Company provides broker-dealer services in support of trading and investment by its representatives customers in corporate equity and debt securities, U.S. Government securities, municipal securities, mutual funds, variable annuities and variable life insurance, including provision of market information, internet brokerage, portfolio tracking facilities and records management. Investment Advisory Services The Company provides investment advisory services, including asset allocation and portfolio rebalancing, for its representatives customers. In the past, investment advisory services were performed by both ICC and EPA. To avoid the duplication of effort involved in supporting two advisory services entities, the Company has consolidated substantially all of its investment advisor services in ICC doing business as ICA. Since March 31, 2006, EPA operations have been limited to providing third-party advisory services and easing the conversion of representatives to ICAs investment advisory programs. Recruitment and Support of Representatives A key component of our business strategy is to recruit well-established, productive representatives who generate revenues in high margin services and products. Additionally, we assist our existing representatives in developing and expanding their business by providing a variety of support services and a diversified range of investment products for their clients. The Company focuses on providing substantial added value to our representatives practices, enabling them to be more productive, particularly in high margin lines such as advisory services and brokerage. Support provided to assist representatives in pursuing consistent and profitable sales growth takes many forms, including: hi-tech brokerage systems, targeted financial assistance and a network of communication links with investment product Page 19 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 companies. Regional and national conventions provide forums for interaction to improve product knowledge, sales and client satisfaction. In addition, a dedicated business development unit focuses on providing representatives with programs and tools to grow their businesses both through new client acquisition and advancement of existing client relationships. These programs enhance our ability to attract and retain productive representatives. OUR PROCESS Check and Application The majority of transactions are conducted through a "check and application" process where a check and an investment company's product application are delivered to us for processing including principal review and submission to the investment company or clearing firm. Investments in technology have allowed the firm to move from a paper intensive to a virtually paper free process. This has shortened the transaction cycle, reduced errors and created greater efficiencies. The firm continues to invest in technologies that provide more efficient processes resulting in improved productivity. Online Trading Registered representatives can efficiently submit a wide range of security investments online through the use of our remote electronic-entry brokerage platform. Bond Trading The Company's fixed-income brokerage desk uses a network of regional and primary dealers to execute trades across a broad array of fixed-income asset classes. The desk also utilizes several dealer-only electronic services that allow the desk to offer inventory and to execute trades. Our fixed income traders work with our representatives to develop portfolios for clients. This area has seen growth as interest rates have risen and more investors have become interested in retirement income. Asset Allocation Asset allocation services are made available through ICA, the Company's registered investment advisory service provider. Our services include the design, selection and rebalancing of investment portfolio on behalf of our representatives clients in addition to providing the tools, services and guidance that enable our representatives to provide these investment services directly to their clients. These services, for the most part, are conducted through our online brokerage platform. Other allocation services are performed directly by the fund company. OFF-BALANCE SHEET RISK We execute securities transactions on behalf of our customers. If either the customer or a counter-party fails to perform, we, by agreement with our clearing broker, may be required to discharge the obligations of the non-performing party. In such circumstances, we may sustain a loss if the market value of the security is different from the contract value of the transaction. We seek to control off-balance sheet risk by monitoring the market value of securities held or given as collateral in compliance with regulatory and internal guidelines. Pursuant to such guidelines, our clearing firm requires that we reduce positions when necessary. We also complete credit evaluations where there is thought to be credit risk. CRITICAL ACCOUNTING POLICIES In General Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. The Company believes that of its significant accounting policies (see Footnote 1 to the Companys condensed consolidated financials statements contained herein), those dealing with valuation of securities and other assets, revenue recognition and allowance for doubtful accounts receivable involve a particularly high degree of judgment and complexity. Our accounting policies require estimates and assumptions that affect the amounts of assets, liabilities, revenues and expenses reported in the condensed consolidated financial statements. Due to their nature, estimates involve judgment based upon available information. Actual results or amounts can and do differ from estimates and the differences can have a material effect on the condensed consolidated financial statements. Therefore, understanding these policies is important to understanding the reported results of operations and the financial position of the Company. Reserves The Company records reserves related to legal proceedings in accrued expenses in the condensed consolidated balance sheet. The determination of these reserve amounts requires significant judgment on the part of management. Management considers many factors including, but not limited to: the amount of the claim; the amount of the loss in the clients account; the basis and validity of the claim; the possibility of wrongdoing on the part of an employee or representativ e of the Page 20 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Company; previous results in similar cases; and legal precedents. Each legal proceeding is reviewed with counsel in each accounting period and the reserve is adjusted as deemed appropriate by management. Any change in the reserve amount is recorded in the consolidated financial statements and is recognized as a charge/credit to earnings in that period. The assumptions made by management in determining the estimates of reserves may be incorrect and the actual costs upon disposition of a legal proceeding may be greater or less than the reserved amount. KEY INDICATORS OF FINANCIAL PERFORMANCE Management periodically reviews and analyzes our financial performance across a number of measurable factors considered to be particularly useful in understanding and managing our business. Key metrics in this process include average production per representative, top line commission and advisory services revenues, gross margins, operating expenses, legal costs, and earnings per share. COMPARISON OF THE FISCAL QUARTERS ENDED SEPTEMBER 30, 2 RESULTS OF OPERATIONS Percent of Revenue Quarter Ended Percent Quarter Ended September 30, September 30, Change 2007 2007 2006 2007 2006 vs. 2006 Revenues: Commission $ 19,967,862 $ 15,289,438 86.5% 88.6% 30.6% Advisory fees 2,518,253 1,444,068 10.9% 8.4% 74.4% Other fee income 143,141 129,635 0.6% 0.7% 10.4% Marketing revenue 234,806 204,533 1.0% 1.2% 14.8% Other income 221,143 188,245 1.0% 1.1% 17.5% Total Revenue 23,085,205 17,255,919 100.0% 100.0% 33.8% Commission and advisory fee expenses 18,827,534 14,140,325 81.6% 81.9% 33.1% Gross Profit 4,257,671 3,115,594 18.4% 18.1% 36.7% Operating Expenses: Advertising 428,201 231,797 1.9% 1.3% 84.7% Communications 336,024 134,633 1.5% 0.8% 149.6% Total Selling Expenses 764,225 366,430 3.3% 2.1% 108.6% Compensation and benefits 2,076,612 1,710,572 9.0% 9.9% 21.4% Regulatory, legal and professional 320,589 730,702 1.4% 4.2% -56.1% Occupancy 290,276 231,503 1.3% 1.3% 25.4% Other administrative expenses 323,071 156,296 1.4% 0.9% 106.7% Interest expense 8,572 7,570 0.0% 0.0% 13.2% Total Administrative Expenses 3,019,120 2,836,643 13.1% 16.4% 6.4% Total Operating Expenses 3,783,345 3,203,073 16.4% 18.6% 18.1% Operating Income (Loss) 474,326 (87,479) 2.1% -0.5% -642.2% Income before taxes 474,326 (87,479) 2.1% -0.5% -642.2% Provision (benefit) for income taxes 215,277 (82,356) 0.9% -0.5% -361.4% Net Income (Loss) $ 259,049 $ (169,835) 1.1% -1.0% -252.5% Management believes that upgrading the overall quality of our independent representatives is key to achieving robust growth in revenues and net income. Our experience has been that increasing the technical qualifications and business practices of our representatives not only generates more revenue, but assists in limiting the cost of overhead functions and representative errors and misconduct. We strive to continually improve the overall quality of our force of representatives by: Page 21 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 recruiting high quality new representatives, terminating low quality representatives, and assisting representatives to improve their skills and practices. A key metric that we use to assess the average quality of our representatives is average revenue generated per representative. Average production per representative increased by 45.2%, reflecting managements continuing emphasis on recruiting and retaining established, successful representatives who value the high level of service and support provided by ICC/ICA. AVERAGE PRODUCTION PER REPRESENTATIVE Quarter Ended September 30, 2007 September 30, 2006 Percentage Change Commission $ 19,967,862 $ 15,289,438 30.6% Advisory 2,518,253 1,444,068 74.4% Other fee income 143,141 129,635 10.4% $ 22,629,256 $ 16,863,141 34.2% Number of representatives 696 753 -7.6% Average Production Per Rep $ 32,513 $ 22,395 45.2% REVENUES Revenues rose $5.82 million, or 33.8 %, to $23.08 million, led by a $4.68 million or 30.6% increase in commissions and a $1.07 million or 74.4% increase in advisory services revenue. Robust growth in revenue from high margin lines, such as brokerage and advisory services, continues to be complimented by expanding revenues from other commission sources such as mutual funds, variable annuities and direct participation programs. Management looks to a diversified revenue stream to provide a degree of protection from market risk. Commissions Commissions from variable annuities, which continued to comprise the largest component of both commission revenue and commission revenue growth, increased 31.6% over the year ago period. Brokerage, which maintained its position as the second largest component of commission revenue, experienced an even higher percentage revenue increase of 39.3%. Commission revenues from mutual funds and direct participation programs also grew strongly. Commission Revenue Quarters Ended September 30, Percent of total Percentage increase Product Type 1 : 2007 2006 2007 vs 2006 Increase 2007 vs 2006 Variable Annuities $ 7,870,474 $ 5,982,628 $ 1,887,846 40.4% 31.6% Brokerage 6,385,468 4,582,422 1,803,046 38.5% 39.3% Mutual Funds 3,059,665 2,358,286 701,379 15.0% 29.7% Direct Participation Programs 2,581,668 2,217,661 364,007 7.8% 16.4% Other 70,587 148,441 (77,855) -1.7% -52.4% Total Commission Revenue $ 19,967,862 $ 15,289,438 $ 4,678,422 100.0% 30.6% 1. Revenue designated as brokerage includes revenue from mutual funds sold through our trading platform. Revenue from direct check and application sales of mutual funds are listed above under "Mutual Funds". We continue to emphasize recruitment and retention of representatives who generate transactional (brokerage) business, particularly through utilization of our clearing firms electronic brokerage platform which enables us to more efficiently conduct brokerage business despite increasing volume. As discussed below, the recent trend of higher revenue growth from Page 22 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 fee-based advisory services, compared to commission-based services, reflects parallel efforts by management to grow revenues in the high margin investment advisory services area. Advisory Fees Advisory services typically provide significantly higher margins than non-brokerage broker-dealer products such as variable annuities and mutual funds. See "- Gross Margins", below. Accordingly, we have been encouraging our representatives to transition more of their non-brokerage business to advisory services. We do not dictate the nature or extent of advisory services our representatives provide for their clients. However, we continue to make concerted efforts to attract our representatives to our expanded line of proprietary advisory services programs through education, seminars, tradeshows and direct telemarketing. Fees from our advisor-directed managed asset program, A-MAP, where investment advisory services are provided directly by our independent representatives, continue to be the leading source of advisory services revenue. Revenues from this program, which have been contributing an increasing proportion of advisory services revenue, grew by $0.65 million or 61.0% to $1.72 million compared to $1.07 million for the prior period. Supported by our Net Exchange Pro and Pershing direct on-line mainframe brokerage platforms, A-MAP is popular with our representatives because of the opportunities it provides to potentially deliver superior asset management services and overall investment performance at a lower cost. Resulting transactional cost savings have been passed on to our representatives clients in the form of lower fees for improved service. Other Fee Income Other fee income, which includes licensing and financial planning fees, increased modestly primarily due to increases in financial planning fees. Marketing Revenue Marketing revenues rose somewhat reflecting an increase in marketing support revenue resulting from product sales. Other Income Other income increased by 17.5% or $0.03 million reflecting an increase in interest earned on brokerage account balances due to higher average daily account balances. Page 23 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 GROSS MARGINS Amount % of Sales (Retention Rate) % of Total Gross Margin Quarter Ended September 30, Quarter EndedSeptember 30, Quarter Ended September 30, Percent Change 2007 2007 2006 2007 2006 2007 2006 vs. 2006 Commissions: Check and Application $ 1,756,535 $ 1,372,615 13.0% 13.0% 41.3% 44.1% 28.0% Brokerage 1,470,639 882,103 23.0% 19.3% 34.5% 28.3% 66.7% Fixed Insurance 44,837 61,079 100.0% 100.0% 1.1% 2.0% -26.6% Underwriting 2,575 8,736 10.0% 10.0% 0.1% 0.2% -70.5% Total 3,274,586 2,324,533 77.0% 74.6% 40.9% Advisory Services: A-MAP 356,663 237,512 20.8% 22.3% 8.4% 7.6% 50.2% Other 210,856 98,625 n/a 1 n/a 1 5.0% 3.1% 113.8% Total 567,519 336,137 21.8% 23.0% 13.4% 10.7% 68.8% Licensing 64,960 98,796 n/a 1 n/a 1 1.5% 3.2% -34.2% Marketing 234,806 204,533 n/a 1 n/a 1 5.4% 6.6% 14.8% Other Income 115,800 151,595 n/a 1 n/a 1 2.7% 4.9% -23.6% Total Gross Margin 4,257,671 3,115,594 19.4% 18.1% 100.0% 100.0% 36.7% 1. Due to account composition, profit margin retention for these products is not deemed a useful indicator of performance. Gross margin rose by $1.14 million or 36.7% to $4.26 million for the current period. This increase was due primarily to a $0.38 million or 28.0% increase in gross margin derived from our check and application programs and a $0.59 million or 66.7% increase from Brokerage. We also experienced a $0.23 million increase from our advisory service programs that in recent periods have been undergoing steady growth, primarily from our representative-directed A-MAP program. Check and Application Check and application distribution programs generated $1.76 million in gross margins compared to $1.37 million during the prior period. This increase in large part reflected a $2.59 million rise in commissions from sales of variable annuity and mutual funds that contributed approximately $0.34 million to our profit margin. However, gross margin from check and application programs, as a percentage of total gross margin, decreased from 44.1% to 41.3% principally due to an even greater increase in gross margins generated by more profitable brokerage and advisory services. Brokerage Services Brokerage services profit margin increased by $0.59 million or 66.7% principally due to a $0.43 million increase in gross margins from brokerage activities that required a commission payout, including $0.10 million in discounts on clearing fees. These latter fees, as well as a $0.16 million increase in the margin from non-commissionable fees on account balances, contributed to a 3.8% decrease in payouts to representatives as a percentage of total brokerage revenue. However, payouts, as a percentage of commissionable brokerage, remained relatively flat. Page 24 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Our overall margin retention on commissionable services increased from 19.3% in the prior period to 23.0% in the current period as brokerage services represented the leading component of revenue contributing to our growth in gross margin. Advisory Services Gross margin from our A-MAP rep-directed managed assets program grew by $0.12 million or 50.2% . The improvement resulted directly from growth in assets under management in the program that, in managements opinion, is due primarily to lower fees, improved services and increased awareness of this program. The Company also experienced a $0.11 million or 113.8% rise in profit margin from non-AMAP programs, including third-party and, perhaps more importantly, ICA-directed investment advisory programs. The Company is continuing its efforts to bring on additional proprietary investment advisory products that emphasize improved service at lower fee levels and are designed to attract representatives with substantial amounts of client assets under management. Commission and Advisory Fees Expenses / Retention Payouts to our independent representatives, when combined with other advisory and brokerage services costs, decreased to 79.8% of representative-generated revenue, compared to 83.9% for the prior period. The corresponding increase in our overall retention rate from 16.1% to 20.2% reflects a transitioning of our direct business (check and application) to our high margin brokerage and advisory services. Management is continuing their efforts to improve margin contribution by recruiting and retaining sophisticated representatives who are duly licensed to offer a variety of brokerage and advisory products and services that generate higher commission retention rates than those obtained from check and application products. Margins from brokerage were boosted by ticket charges and fees pertaining to increases in account balances that flow entirely to the profit margin. Fees received on asset account balances under our investment advisory programs also flow directly to the firm. OPERATING EXPENSES Operating expenses, which experienced a $0.58 million or 18.1% increase, are discussed in detail below. Compensation and Benefits The largest component of operating expenses is compensation and benefits, which increased by $0.37 million or 21.4% . This stems mostly from a $0.24 million increase in general salaries incurred primarily in hiring additional IT, recruitment and accounting personnel. In addition there was a $0.07 million increase in stock compensation for restricted stock awards issued to representatives and employees. Other forms of compensation and benefits, including dental, health, and life insurance, increased by $0.06 million. Regulatory, Legal and Professional Regulatory, legal and professional expenses decreased by $0.41 million or 56.1% . The largest component of this decrease was a $0.65 million decrease in legal fees and settlement costs of which $0.28 million was associated with the settlement of the Massachusetts Proceedings. In addition, the Company received $0.24 million in insurance proceeds reimbursing previously-recorded costs pertaining to a prior period settlement. Management believes, although there can be no assurances, that the Massachusetts Proceedings will prove to be atypical, in terms of financial impact, of legal proceedings that will be generated in the future in connection with our on-going operations. Legal fees and settlement costs, other than those associated with the Massachusetts Proceedings, decreased by $0.08 million. Management believes this result is directly attributable to the Companys risk-based management approach that seeks to minimize risk by improving the quality of its associated registered representatives while committing resources to educate and train our sales force, efficiently and accurately process their business, and appropriately supervise their business activities. The Company's legal accrual decreased by $0.10 million to $0.56 million as of September 30, 2007, compared to $0.66 million as of September 30, 2006, primarily as a result of the settlement of the Massachusetts Proceedings. As we operate in an increasingly litigious industry embedded with regulation, we will continue to invest significant resources to reduce the likelihood of future litigation exposure by promoting accuracy, ensuring sound operational techniques and applying appropriate compliance measures. Page 25 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Advertising Advertising, including related marketing expenses, increased by $0.20 million or 84.7% . Management has been aggressively placing advertisements in financial services trade publications to communicate to potential representative recruits. Communications Communications expenses increased by $0.20 million or 149.6% primarily due to an increase in conferences and meetings costs from the hosting of our Pinnacle Conference, which focused on furthering the business development of our top producing representatives. Communication efforts and related expenses, which also include investor/public relations, conference and telephone, have historically been positively correlated with the overall growth of our business. Our website and newsletter, "The Capitalist", have become effective media to communicate to qualified representative recruitment prospects. Occupancy Occupancy expenses increased by $0.06 million or 25.4% primarily as a result of opening Investment Centers in Braintree, MA, Manhattan, NY, and Bedford, NH, and a new Business Center in Miami, FL. The Company also experienced an increase in depreciation due to acquiring additional fixed assets in the form of new computers for additional staff, leasehold improvements and additional furniture and fixtures for the home office in Lynnfield, MA to accommodate the increased number of employees. Other Administrative Other administrative expenses, which include various insurance, postage, office and computer-related expenses, increased by $0.17 million or 106.7% primarily reflecting a FINRA fine resulting from email-related deficiencies. Increased expenses were incurred for employee training and seminars geared to educating our staff on the importance of achieving excellence in providing quality customer service. Finally, the Company paid additional taxes stemming from a use tax audit. Management continues to mount a concerted effort to curtail unnecessary office expenses. NET INCOME Net income totaled $0.26 million, or $.04 per basic and diluted share, compared to a $0.17 million, or $.03 per basic and diluted share, loss for the prior period. The improvement in after-tax results was due to a favorable $0.56 million swing in operating income (loss) partially offset by a countervailing $0.30 million swing in provision (benefit) for income tax. The turnaround in operating income (loss) reflects both substantial increases in revenues and substantial reductions in operating expenses, particularly, regulatory/legal expenses. COMPARISON OF THE SIX MONTH PERIODS ENDED SEPTEMBER 30, 2 Results reported for the current six-month period compared to the year ago six-month period are discussed below to the extent that explanations for comparative variances in year to date results differ from the explanations for comparative quarterly results discussed above. Please refer to the comparative quarterly results analysis for a general explanation of variances concerning the current six-month period that are not discussed below. Page 26 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 RESULTS OF OPERATIONS Percent of Revenue Six Months Ended Percent Six Months Ended September 30, September 30, Change 2007 2007 2006 2007 2006 vs. 2006 Revenues: Commission $ 39,675,975 $ 32,748,340 86.5% 88.9% 21.2% Advisory fees 4,706,537 3,012,497 10.3% 8.2% 56.2% Other fee income 272,960 196,032 0.6% 0.5% 39.2% Marketing revenue 729,365 528,947 1.6% 1.4% 37.9% Other income 449,164 372,275 1.0% 1.0% 20.7% Total Revenue 45,834,001 36,858,091 100.0% 100.0% 24.4% Commission and advisory expenses 37,152,948 29,955,545 81.1% 81.3% 24.0% Gross Profit 8,681,053 6,902,546 18.9% 18.7% 25.8% Operating Expenses: Advertising 695,694 501,424 1.5% 1.4% 38.7% Communications 515,027 200,401 1.1% 0.5% 157.0% Total Selling Expenses 1,210,721 701,825 2.6% 1.9% 72.5% Compensation and benefits 4,057,203 4,426,597 8.9% 12.0% -8.3% Regulatory, legal and professional 926,893 1,933,042 2.0% 5.2% -52.1% Occupancy 595,387 465,509 1.3% 1.3% 27.9% Other administrative expenses 574,683 488,899 1.3% 1.3% 17.5% Interest expense 34,216 15,602 0.1% 0.0% 119.3% Total Administrative Expenses 6,188,382 7,329,649 13.5% 19.9% -15.6% Total Operating Expenses 7,399,103 8,031,474 16.1% 21.8% -7.9% Operating Income (Loss) 1,281,950 (1,128,928) 2.8% -3.1% -213.6% Income before taxes 1,281,950 (1,128,928) 2.8% -3.1% -213.6% Provision (benefit) for income taxes 556,334 (361,471) 1.2% -1.0% -253.9% Net Income (Loss) $ 725,616 $ (767,457) 1.6% -2.1% -194.5% AVERAGE PRODUCTION PER REPRESENTATIVE Six Months Ended September 30, 2007 September 30, 2006 Percentage Change Commission $ 39,675,975 $ 32,748,340 21.2% Advisory 4,706,537 3,012,497 56.2% Other fee income 272,960 196,032 39.2% $ 44,655,472 $ 35,956,869 24.2% Actual number of representatives 696 753 -7.6% Average Revenue Per Rep $ 64,160 $ 47,751 34.4% REVENUES Revenues increased by $9.0 million or 24.4% for the six-month comparative period as top line revenue grew 21.2 % in commissions and 56.2% in advisory fees over the same time frame a year ago. Page 27 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 Commissions Commission Revenue Six Months Ended September 30, 2007 and 2006 Percent of total Percentage change Product Type 1 : 2007 2006 2007 vs 2006 Increase 2007 vs 2006 Variable Annuities $ 15,720,150 $ 13,146,136 $ 2,574,014 37.1% 19.6% Brokerage 12,204,871 9,828,921 2,375,950 34.3% 24.2% Mutual Funds 5,895,229 4,851,186 1,044,043 15.1% 21.5% Direct Participation Programs 5,716,058 4,609,637 1,106,421 16.0% 24.0% Other 139,667 312,460 (172,794) -2.5% -55.3% Total Commission Revenue $ 39,675,975 $ 32,748,340 $ 6,927,633 100.0% 21.2% 1. Revenue designated as Brokerage (Trading) includes revenue from mutual funds sold through our trading platform. Revenue from direct check and application sales of mutual funds are listed above under "Mutual Funds". Brokerage revenue experienced the largest percentage growth while commissions from variable annuity sales continued to be the leading revenue component. This current growth trend in Brokerage is indicative of our refined business model of attracting highly sophisticated representatives who can potentially flow through a well diversified book of business. Advisory Fees Advisory fees grew by 56.2% during the current period versus the prior period, primarily in the A-MAP program. A-MAP grew 55.0% or by $1.13 million as we continue to strive to service and improve a quality product at reduced fees. Other Fee Income Other fee income increased by 39.2% or $0.08 million compared to the year ago period. The growth in other fee income reflects mostly an increase in planning fees as more of our qualified representatives are providing consulting services to better assist clients in managing their portfolios. Marketing Revenue Marketing revenues grew by 37.9 % or $0.20 million over the prior period. This growth is primarily due to the increase in marketing support revenue resulting from product sales. Other Income Other Income grew by 20.7% or $0.08 million over the year ago period reflectingincreased interest income on account balances from our trading accounts. Page 28 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 GROSS MARGINS Amount % of Sales (Retention Rate) % of Total Gross Margin Six Months Six Months Ended Six Months Ended Ended September 30, September 30, September 30, % Change 2007 2007 2006 2007 2006 2007 2006 vs. 2006 Commissions: Check & Application $ 3,553,086 $ 2,889,507 13.0% 12.6% 40.9% 41.8% 23.0% Brokerage 2,833,363 2,064,156 23.2% 22.5% 32.6% 29.9% 37.3% Fixed Insurance 85,480 129,753 100.0% 99.5% 1.0% 1.9% -34.1% Underwriting 5,419 18,238 10.0% 10.0% 0.1% 0.3% -70.3% Total 6,477,348 5,101,654 74.6% 73.9% 27.0% Advisory Services: - - A-MAP 694,215 458,625 21.8% 22.3% 8.0% 6.6% 51.4% Other 338,682 360,732 n/a 1 n/a 1 3.9% 5.2% -6.1% Total 1,032,897 819,357 21.3% 23.0% 11.9% 11.8% 26.1% Licensing 129,068 136,624 n/a 1 n/a 1 1.5% 2.0% -5.5% Marketing 729,364 528,947 n/a 1 n/a 1 8.4% 7.7% 37.9% Other income 312,376 315,964 n/a 1 n/a 1 3.6% 4.6% -1.1% Total Gross Margin 8,681,053 6,902,546 19.4% 18.7% 100.0% 100.0% 25.8% 1. Due to account composition, profit margin retention for these products is not deemed a useful indicator of performance. Check and Application Gross profit from our direct business (check and application) continues to comprise the largest contribution to the margin; however, as a percentage of total gross margin, it decreased from 41.8% to 40.9% . Brokerage Services Brokerage services profit margin grew by 37.3% or $0.77 million as non-commissionable money market revenue increased by $0.24 million. In addition we experienced a $0.53 million increase in margin from commissionable brokerage activities including a $0.10 million in clearing discounts. The growth in margin from brokerage is due in part to a revised fee structure with our clearing firm. Other commissions in the form of 12b-1 trails, ticket charges and sales commissions, and interest earned on money market balances, have made a considerable contribution to our profit margin as brokerage volume increases. Advisory Services Advisory services profit margin grew by 26.1% or $0.21 million reflecting a 51.4% or $0.24 million rise in gross margin generated by our A-MAP rep-directed managed assets program. Commission and Advisory Fees Expenses Commission and advisory fees expenses during the current six-month period were $37.2 million versus $30.0 million in the prior period. As a percentage of revenue generated by representatives (i.e., commissions, advisory fees and other fees) commission and advisory expenses decreased slightly from 83.3% to 83.2% . These expenses include commissions to representatives, clearing costs and other direct costs that are necessary to produce revenue. Management continuously monitors these costs as they have a substantial effect on our profit margin. Page 29 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 OPERATING EXPENSES Operating expenses decreased by 7.9% primarily due to a decrease in regulatory, legal and professional services. Compensation and Benefits Compensation and benefits decreased by 8.3% due primarily to non-repetition of prior period restricted stock awards to key management and staff. Regulatory, Legal and Professional The decrease in this expense category stems principally from a decrease in legal fees compared to those incurred in our defense in the Massachusetts Proceedings during the prior period. In addition the Company received insurance proceeds reimbursing certain prior period arbitration settlement costs. Advertising The Companys advertising expenses increased by 38.74 % over the prior period as management has beencommitting more resources towards placing advertisements in financial service periodicals to enhance recruitment of independent representatives. Communications Communication expenses rose by 157% principally due to commitment of resources to two conferences for representatives held in the current period to stimulate revenue growth in advisory services and from our top producers. Occupancy Occupancy expenses increased by 27.9 % in the current period versus the year ago six-month period reflecting the opening of new investment centers. Other Administrative Other administrative expenses increased in the current period by 17.5 % versus the prior period primarily due to a FINRA fine regarding our email domain. NET INCOME The Company experienced a profit turnaround for the six-month period in comparison to the prior period. We continued to grow top line revenues in the high margin areas while reducing operating expenses, primarily in legal expenses. Management believes that the $1.49 million profit increase in the current period compared to the prior period demonstrates the viability of our current business model, which stresses recruitment of high-producing representatives and reduction of regulatory risk that has negatively impacted the firm in the past. LIQUIDITY AND CAPITAL RESOURCES The Company believes that achieving its return on equity goals requires the efficient use of capital. We have financed our operations primarily with internally generated cash flow. Cash inflows typically have come primarily from the Companys core broker-dealer and investment advisory services. Our business operations historically have proven profitable on a yearly basis. An exception was the fiscal year ended March 31, 2007, during which $2.20 million of costs were incurred in connection with the Massachusetts Proceedings. With the settlement of these proceedings in December 2006, management believes, although there can be no assurances, that the profits and positive cash flows achieved in the last two fiscal quarters mark the return of long-term, sustainable profitability and positive cash flow. Our historic profitability typically has followed an annual cycle of relatively average profitability during the first and third fiscal quarters, relatively low profitability (or even a loss) during the second fiscal quarter (when many representatives and their clients are on summer vacation), and relatively high profitability during the fourth fiscal quarter (when many representatives and their clients start a new business and investment year). Negative fluctuations and general uncertainty in financial markets can have a negative impact on cash flow. The Company works to minimize this impact by aggressively recruiting sophisticated representatives who can offer diversified products that continue to meet the needs of their clients despite changing market conditions. Page 30 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 09/30/07 The Company takes a proactive approach to minimizing the occurrence and impact of other events that may lead to unexpected cash outflows, including legal proceedings, trade errors, and fines and other sanctions imposed by regulatory agencies such as FINRA, the SEC and state securities regulators. Accordingly, the Company has been allocating increasing resources to stay current with the many rules and regulations applicable to our business and to provide up-to-date education and training to our staff and independent representatives. A key to this approach is ensuring that adequate controls over our operations and those of our representatives are implemented and periodically updated. As part of this effort, substantial resources have been committed to enhancing the capabilities of our compliance team, whose tasks include assuring that our representatives give proper weight to the circumstances and interests of their clients when recommending investment options. As of September 30, 2007, cash and cash equivalents totaled $5.15 million compared to $5.50 million as of March 31, 2007. Working capital as of September 30, 2007 was $7.30 million compared to $5.32 million as of March 31, 2007. The ratio of current assets to current liabilities was 2.40 to 1 as of September 30, 2007 compared to 1.80 to 1 as of March 31, 2007. Operations provided cash flow of $0.33 million for the six months ended September 30, 2007 compared to $0.20 million in cash used for the six months ended September 30, 2006. Cash flow from operations, in comparing the current period to the prior period, generated an increase to cash flow of $0.53 million as a result of several factors. We experienced a $1.49 million increase in cash flow from net income as the Company reported a $0.73 million profit in the current period versus a $0.77 million loss in the prior period. Offsetting this increase was a $1.19 million decrease in cash flow from the payment of accrued expenses, primarily related to preferred marketing events and litigation in the current period versus an increase in accrued expenses in the prior period pertaining to the Massachusetts Proceedings. Cash inflows from investing activities for the current period totaled $0.10 million, as a treasury note matured on July 1, 2007 in the amount of $0.25 million offset by purchases in property and equipment of $0.12 million. Finally we experienced a $0.83 million decrease in cash flow during the current period pertaining to a short-term obligation for insurance premiums. By comparison, for the six months ended September 30, 2006, cash used in operations was $0.20 million. Cash outflows for the prior period included $0.40 million for purchasing equipment, software and leasehold improvements. In addition, the Company had invested $1.98 million in U.S Treasury bills and notes. Finally, from financing activities we paid a $0.25 million cash dividend on
